.     -




                TEICATI-ORNEYGENERAL
                               OF   TEXAS




RonorebleJemesE. Kilday,Direotor
MotorTranaportationDivision
RailroadCmmission of Texas
Austin,Texea

    Dear Sir:                             opinion No. o-4317
                                          Re: Whether the subjectaaaocia-
                                               tiGnlmy operatein the
                                               manner describedwithout
                                               authorityfrom the Railroad
                                               colmniseion.

             Your letterofJanuary E',lg42,requeste a legalopinionfran
    this de*tmntand   lucorporateathe follovingstatementaathe faotual
    baaia tberefor:

               "ClintonPark le a defensenegro reeidentieladdition,
          onemile frcm the cltylimita ofHouetw,Texaaand        consiata
          of 500 h-6 on 206 acres of lend. The familiesof these
          residentahevenomeena of trawportatlontoHouston except
          byuee of their limitednlrmb~r  ~fautamobileaor SOalone
          P.aFk~Bue'~whioh
                         pemeti by said addition,but not ti~~or'tita
          Beme. The owner of the GaleuaParkBua has offeredto provide
          said tramp6rtati6nat the rate of 254 per rlde'perp&son.
          The residentaof thitioawmnlty owot afford this high rate
          of trafficend have banded togetherin form- a non-profit
          orgenizetioncelled the ClintonPark Bus Awn; have purchased
          ebns with a seetinScapacityof 39 perSonaand are enlisting
          membershipsinto this club. Memperaare to coni3iat    exclusively
          of the resldetltaof ClintonPark Additionend no one can ride on
          this bus but membera of this club and their guests. There is
          to be no fee or fare chargedor collectedfor the me of this
          ha. Membershipfee in said club is to be $l.COper month per
          femily,end.this $l.OO permonth is tobe used in paying for
          the bus, gas, oil, end maintenanceand operation. There are
          to be no profits or dividendsdletribu'ced and this serviceEhall
          not be open to the public but is to be epecificellylimitedt0
          the exclusiveuse of the members of this club end their Sueeta
          and the club membershipla to be limitedto the residentsof
          this negm addition.
HonorableJames E. Xilday,Page 2 (O-4317)



         "The abovemtlcned bus la not a bus for hire; ldentl-
    fioatlonto ride will have to be eetabliahed,and the mQnber-
    chip fee of $1.00 per mcnth ehall not l&&t the number of
    ride8 a member or his familywlll'oroan make. The hue will.
    only carry the member% throughthe additionto the closest
    bus line in the oity of Houeton end vice veree and no farther.
    Themembers of the club eremerelyettmupting to providethe
    residentawith the aoocmdlationof transportation   to and
    fma the edditlonto eHouetonCamuou Carrieranarenot
    attemptingto establisha bus servicefor profit or for hire.

         "Eachmember haa individuellysigned the prauisory
    note on the purchaseof theirbus end are proport.ionatelJ
    liableon same. This I6 strictlya oammmity erraugment."

          The queM%on asked Is whether this associationmay operatein the
manner deacrlbedwithout fir&having obtainedfra the RailroadCanrmission
a Certificateof Public Convenienceand Necessitypursuantto the provisions
of Articleglla, Vernon'sAnnotatedCivil Statutes.

           Subsection(c),Section 1, Article 9lla, reads in pert aa
follows:

        "The tern 'motorbua company'whenused in this act* **
    meem every oorporationor personaae herein definedl l l
    owning,oo&rolllng,operatiagormanaging anymotorpropelled
    passengervehicle,notaaDallyoparetedonor overraiti, and
    ei+ged in the bueineasof transportingpersonafor ocanpeaaetion
    orhire over the publichighwayewithin the State ofTex=,
    whetheroperatingover fixed route6 or fixed schedulesor
    otherwi6e* * +." (Underscoringours)

           Section5 of 9lla providese& follows:

         "Nomotor-bus ccmpanyshellhereafterregularlyoperate
    for thetransportationof person5aa passengerafor ccmpenaetion
    orhire over the public highvassof this atatewithout first
    havingobtainedfrcuuthe ooxmtissionunder the provisionaof tbia
    Act l l * a certificateor permit declaringthat the public
    convenienceand neoesaityrequiresuch operation.* * *.*

          In our opinionthe operationsof t.heCllntonParkBue Aasoci-
t&m aa above describedwould not constitute"the businessof trans-
portatingperso? for compensationor hire." The associationirouldthere-
fore not be requiredto obtain authorityfrcuathe RailroadCcmmission.




                                                      .
HonorableJemee E. gilday,Page 3 (O-4317)



          May we emphaaite,however, that our opinionis atriot limited
to the faot situation88 defined. Anamm&mentofthisnature      eael4
edapte lteelfto eubterfugeand changes in certainessentialfeatures
of the operatlouwould render the Aeeociaticmamenableto'therequirements
ofArticle glla.

                                   Yours verytruly

                               ATPORNEYGmERAL.avTExAs



                               By /a/ ZollieC. Steekley
                                      ZollleC. StaeUey
                                              Aaeistent

APPROVEDJAN 30, 1942                   APPRovETl
                                               OPImm
                                       col4mT?mE
/B/ GroverSellma

F~TASSIEQWT
ATltXWEY-